Order appealed from unanimously reversed, with $20 costs and disbursements to the appellants, the motion to confirm the award of the arbitrators granted and the cross motion to vacate the award denied. It appears from the minutes of the hearing before the arbitrators that the respondents were fully advised of their rights independently of any statements made by an officer of the appellant corporation. The chairman advised respondents that the hearing would be adjourned so that counsel could be consulted by the respondents. After a recess, respondents’ president stated that $38,000 was the complete claim. It does not appear that respondents were misled into any misunderstanding of their rights. It may fairly be inferred from the record that the arbitrators considered and passed upon the counterclaim. (Cf. Matter of Springs Cotton Mills [Buster Boy Suit Co.], 275 App. Div. 196.) In the authorities to the contrary relied upon by respondents, there was no record of the proceedings from which such an inference could be drawn, or it was apparent that the arbitrators failed to make a final and definite determination of the entire controversy submitted. Settle order on notice. Present — Peck, P. J., Cohn, Callahan and Bastow, JJ.